       Case 1:15-cv-09003-LTS-SN Document 247-2 Filed 11/02/18 Page 1 of 2




                        EXHIBIT B




{N0223393; 1}
 Division Case
          of Corporations - Filing
                1:15-cv-09003-LTS-SN Document 247-2 Filed 11/02/18 Page 2 of 2Page 1 of 1

  Delaware.gov                                                                                                  Governor | General Assembly | Courts | Elected Officials | State Agencies




  Department of State: Division of Corporations
                                                                                                                                                                          Allowable Characters
                                                        View Search Results
  HOME
  About Agency
  Secretary's Letter                                                                                                    Entity Details
  Newsroom
  Frequent Questions
  Related Links                                                                                             Incorporation Date / 9/24/2008
  Contact Us                                             File Number:                 4604357
                                                                                                                Formation Date: (mm/dd/yyyy)
  Office Location
                                                         Entity Name:                 CINQUE TERRE ENERGY PARTNERS LLC
  SERVICES
  Pay Taxes                                                                           Limited
  File UCC's                                             Entity Kind:                 Liability                         Entity Type: General
  Delaware Laws Online                                                                Company
  Name Reservation
  Entity Search                                          Residency:                   Domestic                                  State: State:
  Status
  Validate Certificate                                                                Cancelled,
  Customer Service Survey                                                             Failure to
                                                         Status:                                                       Status Date: 11/23/2016
                                                                                      appoint a
  INFORMATION                                                                         R/A
  Corporate Forms
  Corporate Fees
  UCC Forms and Fees                                     TAX INFORMATION
  Taxes                                                  Last Annual Report Filed: 0                                    Tax Due: $ 845
  Expedited Services
                                                                                                                 Total Authorized
  Service of Process                                     Annual Tax Assessment: $ 300
  Registered Agents                                                                                                       Shares:
  GetCorporate Status
  Submitting a Request                                   REGISTERED AGENT INFORMATION
  How to Form a New Business Entity
  Certifications, Apostilles & Authentication of         Name:                        UNASSIGNED AGENT
  Documents
                                                        Address:

                                                         City:                                                                County:

                                                         State:                       NullValue                       Postal Code: 95050

                                                         Phone:


                                                         FILING HISTORY (Last 5 Filinas)
                                                                                                                             Filing Date                     Effective
                                                         Seg       Description               No. of pages                    (mm/dd/yyyy)      Filing Time   Date
                                                                                                                                                             (mm/dd/yyyy)

                                                                   Agent Resignation
                                                                   w/o Apt           .
                                                         1                                                                   10/24/2016        11:07 AIM     10/24/2016
                                                                   9220915-CAPiTOL ^
                                                                   SERVICES. INC.
                                                                   Revival for
                                                         2                                                                   4/4/2012          5:36 PM       4/4/2012
                                                                   Resign/Forfeiture
                                                                   Agent Resignation
                                                                   w/o Apt
                                                         3                           1                                       1/26/2012         10:00 AM      1/26/2012
                                                                   9220915-CAPITOL
                                                                   SERVICES. INC.
                                                         4         LLC                       1                               9/24/2008         4:12 PM       9/24/2008

                                                                              Back to Entity Search                 Email Status

For help on a particular field click on the Field Tag to take you to the help area.
                                                   site map | privacy    about this site |       contact us |    translate      delaware.gov




https://icis.corp.delaware.gov/Ecorp/EntitySearch/EntitySearchStatus.aspx?i=4604357&d=y                                                                                        11/1/2018
